Citation Nr: 0807277	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an initial disability rating for 
intervertebral disc syndrome in excess of 10 percent.

2.  Entitlement to a compensable initial rating for 
hemorrhoids.

3.  Entitlement to service connection for a right knee 
condition.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for  
service connection for intervertebral disc degeneration with 
protrusion at L2-4 evaluated as 10 percent disabling, granted 
the veteran's claim for service connection for hemorrhoids 
evaluated as 0 percent disabling and denied entitlement to 
service connection for right patellar tendonitis.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Pittsburgh, 
Pennsylvania Regional Office which has certified the case for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007). VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

To date, no VCAA notice letter has been issued with regard to 
the issues on appeal.   The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Hence, no notice is required with regard to the 
initial rating appeals.  Notice is, however, required with 
regard to the service connection claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's intervertebral disc syndrome claim, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

The veteran underwent an examination in June 2002.  However, 
the VA examiner did not address whether intervertebral disc 
disease has required periods of doctor prescribed bed rest in 
the last 12 months did not provide the range of motion for 
the veteran's lumbar spine.  Additionally, the veteran's May 
2004 statement indicates that the disability is currently 
worse than was described on the examination.

In order to properly assess the current state of the back 
disability, the veteran must be afforded a VA examination.

Regarding the veteran's claim for a compensable evaluation 
for hemorrhoids, in a May 2004 statement, the veteran 
reported that he had to begin wearing menstrual pads because 
of his persistent bleeding. 

VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In light of the veteran's statement regarding an increased 
symptomatology that includes persistent bleeding, the Board 
finds that a VA examination is needed in order to assess the 
current severity of the veteran's hemorrhoid disability. 

Regarding the veteran's claim for entitlement to service 
connection for a right knee condition, the June 2002 VA 
examiner found that there was no evidence of knee disease.  
However, in the veteran's March 2004 statement, the veteran 
claimed that his knees had worsened.  Because of the 
assertion that the veteran's knee has worsened in the course 
of his appeal, the Board finds that a VA examination is 
needed for additional development.  Palczewski v. Nicholson, 
21 Vet. App 174, 182 (2007) (in a service connection claim 
that turns on whether there is evidence of current 
disability, evidence or allegation of worsening of a 
disability since a previous examination would warrant an 
additional VA examination).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
with regard to his claim for service 
connection for a right knee condition, in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and notify 
the veteran to provide all pertinent 
evidence in his possession.

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates. 

2.  The veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should report the veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation 
in degrees and note the presence or 
absence of muscle spasm in the lumbar 
spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his hemorrhoids.  The examiner should 
specifically provide an opinion as to 
whether the veteran's hemorrhoids present 
with: (a) persistent bleeding and with 
secondary anemia, or with fissures; or, 
(b) are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

4.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a right knee condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current right knee 
disability?  2) If the veteran is found 
to have a current right knee disability, 
is it at least as likely as not (50 
percent or greater probability) that the 
current right knee condition had its 
onset in service or is the result of a 
disease or injury in active service?

5.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



